       UNITED STATES DEPARTMENT OF JUSTICE
   1
       Joseph H. Hunt, Assistant Attorney General
   2
       Civil Division
       Ruth A. Harvey, Director
   3   Kirk Manhardt, Deputy Director
       Matthew Troy (GA Bar No. 717258)
   4   Marc S. Sacks (GA Bar No. 621931)
       Danielle A. Pham (CA Bar No. 269915)
   5
       Trial Attorneys
   6   P.O. Box 875, Ben Franklin Station
       Washington, D.C. 20044-0875
   7   Telephone: (202) 514-7451
       Email: marcus.s.sacks@usdoj.gov
   8          danielle.pham@usdoj.gov
   9
       David L. Anderson (CA Bar No. 149604)
  10   United States Attorney
       Northern District of California
  11
       Attorneys for the United States
  12
                        IN THE UNITED STATES BANKRUPTYC COURT
  13
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
  14
                                 SAN FRANCISCO DIVISION

  15   In re
  16   PG&E CORPORATION,                            Bankruptcy Case No. 19-30088-DM

  17                    Debtor-in-Possession.
                                                    Chapter 11
  18
       In re
  19
       PACIFIC GAS AND ELECTRIC
       COMPANY,                                     Bankruptcy Case No. 19-30089-DM
  20
                        Debtor-in-Possession.
  21                                                Chapter 11

  22

  23              NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
  24

  25




Case: 19-30088    Doc# 85     Filed: 01/30/19   Entered: 01/30/19 07:15:20   Page 1 of 5
       PLEASE TAKE NOTICE that, pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy
   1
       Procedure, the United States of America, by and through the U.S. Department of Justice, hereby
   2

       enters its appearance for the Federal Energy Regulatory Commission (“FERC”).
   3

   4          Pursuant to Bankruptcy Rule 2002 and Section 342 of the Bankruptcy Code, the United

   5   States requests that its name be added to the mailing list maintained by the Clerk for this case,
   6   and that all notices given and all papers served on any party, filed with the Court, or delivered to
   7
       the Office of the United States Trustee in any of these cases be served upon the United States at
   8
       the addresses set forth below. The foregoing request includes all of the notices and papers
   9
       referred to in the Bankruptcy Rules, Bankruptcy Code, and Local Bankruptcy Rules, and also
  10
       includes, without limitation, disclosure statements, plans of reorganization, schedules, notices of
  11
       any orders, pleadings, motions, applications, complaints, demands, hearings, cash-flow reports,
  12
       requests or petitions, answering or reply papers, memoranda and brief in support of any of the
  13
       foregoing and any other document brought before this Court with respect to this case and any
  14
       proceeding therein, whether formal or informal, and whether written or oral. Please serve all
  15

       such notices and papers on:
  16

  17
                                              Danielle A. Pham
                                              U.S. Department of Justice
  18                                          Civil Division
                                              (202) 514-7451 (direct)
  19                                          (202) 514-9163 (fax)
                                              danielle.pham@usdoj.gov
  20
       Her office addresses are:
  21
                                              P.O. Box 875
  22                                          Ben Franklin Station
                                              Washington, DC 20044-0875
  23                                          (regular mail)
  24

  25


                                                        2
Case: 19-30088      Doc# 85        Filed: 01/30/19   Entered: 01/30/19 07:15:20        Page 2 of 5
       and
   1
                                              1100 L Street, NW
   2
                                              Room 7106
                                              Washington DC, 20005
   3
                                              (hand delivery/overnight mail)
   4
       Because postal service mail to this government attorney presently is substantially delayed for
   5
       security screening, please transmit all papers addressed to her by electronic mail or if electronic
   6
       mail is not available, by facsimile.
   7
              PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not be deemed
   8
       or construed to be a waiver of the rights: (i) to have final orders in non-core matters entered only
   9
       after de novo review by a District Court Judge; (ii) to a trial by jury in any proceeding so triable
  10

       in these cases or any case, controversy, or proceeding related to these cases; (iii) to have the
  11

  12
       District Court withdraw the reference in any matter subject to mandatory or discretionary

  13   withdrawal; or (iv) to any other rights, claims, actions, setoffs, or recoupments to which the

  14   United States is or may be entitled.

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                                         3
Case: 19-30088      Doc# 85      Filed: 01/30/19     Entered: 01/30/19 07:15:20        Page 3 of 5
 1
           Dated: January 30, 2019         Respectfully submitted,
 2

 3
                                           JOSEPH H. HUNT
                                           Assistant Attorney General
 4
                                           DAVID L. ANDERSON (CA Bar No. 149604)
 5                                         United States Attorney
                                           Northern District of California
 6

 7                                         RUTH A. HARVEY
                                           Director
 8
                                           KIRK MANHARDT
 9                                         Deputy Director
10
                                           /s/ Danielle A. Pham
11                                         MATTHEW TROY (GA Bar No. 717258)
                                           MARC S. SACKS (GA Bar No. 621931)
12                                         DANIELLE A. PHAM (CA Bar No. 269915)
                                           Trial Attorneys
13                                         U.S. Department of Justice, Civil Division
                                           P.O. Box 875, Ben Franklin Station
14
                                           Washington, D.C. 20044-0875
15                                         Telephone: (202) 514-7451
                                           Facsimile: (202) 514-9163
16                                         E-mail: danielle.pham@usdoj.gov
17
                                           ATTORNEYS FOR THE UNITED STATES
18
                                           OF AMERICA

19

20

21

22

23

24

25

                                              4

     Case: 19-30088   Doc# 85   Filed: 01/30/19   Entered: 01/30/19 07:15:20   Page 4 of 5
                                 CERTIFICATE OF SERVICE
 1

 2
           I HEREBY CERTIFY that on January 30, 2019, I electronically filed the foregoing
     NOTICE OF APPEARANCE AND REQUEST FOR NOTICE with the Clerk of the
 3
     Court by using the CM/ECF system, which will send a notice of electronic filing to all
 4
     CM/ECF participants.
 5

 6
                                                     /s/ Danielle A. Pham
 7                                                   DANIELLE A. PHAM
                                                     Commercial Litigation Branch
 8                                                   Civil Division
                                                     United States Department of Justice
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case: 19-30088    Doc# 85    Filed: 01/30/19   Entered: 01/30/19 07:15:20    Page 5 of 5
